        Case 1:20-cv-04090-LGS-JLC Document 19 Filed 02/12/21 Page 1 of 3

                                                                                            2/12/2021

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
LESLIE VIERA-RIVERA obo CRGV,                                  :
                                                               :
                           Plaintiff,                          :
                                                               :   ORDER
                  -against-                                    :
                                                               :   20-CV-4090 (LGS) (JLC)
COMMISSIONER OF SOCIAL SECURITY, :
                                                               :
                           Defendant.                          :
                                                               :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        In accordance with the provisions of 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73,

a United States Magistrate Judge is available to conduct all proceedings in this

case, including but not limited to any decisions on motions, any jury or nonjury

trial, and/or the entry of a final judgment. An appeal from a judgment entered by a

Magistrate Judge, if any, is taken directly to the United States Court of Appeals in

the same manner as an appeal from any other judgment in this District.

        Exercise of jurisdiction by a Magistrate Judge is permitted only if all parties

voluntarily consent. Accordingly, the parties are directed to advise the Court

whether they consent to the Magistrate Judge assigned to this case by filing a letter

on the docket no later than March 5, 2021. If any party has not consented, the

parties shall merely report that there has not been consent by all parties.

        In the event that all parties have consented, counsel shall attach to their

letter a signed copy of the attached consent form. This Order is not intended to

interfere with the parties’ right to have a trial and/or any other dispositive
      Case 1:20-cv-04090-LGS-JLC Document 19 Filed 02/12/21 Page 2 of 3



proceedings before a United States District Judge. The parties are free to withhold

their consent without adverse substantive consequences. If any party withholds

consent, the identity of the parties consenting or withholding consent shall not be

communicated to any Magistrate Judge or District Judge to whom the case has

been assigned.

      SO ORDERED.

Dated: February 12, 2021
       New York, New York




                                          2
                    Case 1:20-cv-04090-LGS-JLC Document 19 Filed 02/12/21 Page 3 of 3
AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                      for the
                                                          Southern District
                                                        __________  DistrictofofNew York
                                                                                 __________
                              PLAINTIFF                                        )
                                 Plaintiff                                     )
                                    v.                                         )     Civil Action No.    __-CV-___ (___) (JLC)
                            DEFENDANT                                          )
                               Defendant                                       )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


        Printed names of parties and attorneys                               Signatures of parties or attorneys                  Dates
PLAINTIFF/Attorney

DEFENDANT/Attorney




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                   District Judge’s signature



                                                                                                    Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.



         Print                           Save As...                                                                              Reset
